NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/27/2022 has been entered. Claims 1-4 have been cancelled. Claims 21-24 are newly added. Claims 5-24 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/28/2022.

Election/Restrictions
Claims 5-9, 14, 15-17 are allowable. Claims 10-13, 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VI , as set forth in the Office action mailed on 12/10/2021, is hereby withdrawn and claims 10-13, 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 5, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an inlet flow distortion control system comprising a plurality of flow control devices integrated into an internal surface of the inlet forming right and left arrays having an azimuthal range relative to a normal flow axis of the inlet determined based on flow separation domains for right and left crosswinds respectively, each right and left array having a plurality of circumferential rows spaced at increasing axial distance from the highlight of the inlet, a first of the plurality of circumferential rows includes flow control devices extending over the azimuthal range of said each of the right array and left array, a second of the plurality of circumferential rows includes flow control devices extending over a reduced azimuthal range of said each of the right array and left array, and a third of the plurality of circumferential rows includes flow control devices extending over a further reduced azimuthal range of said each of the right array and left array.  Similarly, regarding independent claims 14 & 15, the closest prior art or record fails to teach or make obvious in combination with other claimed limitations and jet engine and method of controlling a jet inlet including a plurality of control devices having at least one array extending over an azimuthal range relative to a normal flow axis of the inlet, having a having a plurality of circumferential rows spaced at increasing axial distance from the highlight of the inlet, a first of the plurality of circumferential rows includes flow control devices extending over the azimuthal range of said each of the right array and left array, a second of the plurality of circumferential rows includes flow control devices extending over a reduced azimuthal range of said each of the right array and left array, and a third of the plurality of circumferential rows includes flow control devices extending over a further reduced azimuthal range of said each of said at least one array.
	The closest prior art of record includes di Mare (US 2019/0112978) which teaches a jet inlet having a plurality of flow control devices arranged within the internal surface of the inlet, the flow control devices comprising a plurality of circumferential rows of flow control devices that can be arranged on left, right, top and bottom sections of the inlet across azimuthal ranges relative to the flow axis direction of the inlet (di Mare Fig. 6).  However, di Mare is silent on the plurality of circumferential rows having a first row extending over the azimuthal range, a second row extending over a reduced azimuthal range, and a third row extending over a further reduced azimuthal range, each row spaced an increasing axial distance from the highlight of the inlet.
Claims 6-13, 16-20, 21-24 are allowable for the same reasons as claims 5, 14 & 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741